In re Price, Charles; — Defendant(s); applying for supervisory and/or remedial writ; Parish of Jefferson, 24th Judicial District Court, Div. “B”, No. 94-3163; to the Court of Appeal, Fifth Circuit, No. 96-KA-0128.
Granted. The Clerk of the Court of Appeal, Fifth Circuit, and relator’s attorney of record, Linda Davis-Short, are directed to cooperate and make available to relator a copy of the record on appeal for the purpose of relator’s preparation of a supplemental pro se brief.
LEMMON, J., not on panel.